Citation Nr: 0108784	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-13 823A	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder, panic disorder with agoraphobia for the 
period of September 30, 1995 to November 6, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder, panic disorder with agoraphobia from 
November 7, 1996.

3.  Entitlement to service connection for left eye 
strabismus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran raised a claim for service connection for cluster 
headaches in a January 1996 notice of disagreement, and 
claims for service connection for dysthymia as secondary to 
his service-connected psychiatric disability and for left 
shoulder subacromial bursitis in a written statement dated in 
February 1998.  The Board's review of the claims file does 
not reflect that these claims were ever adjudicated by the 
regional office (RO) and they are therefore referred back to 
the RO for appropriate disposition.

The Board further notes that with respect to the veteran's 
claim for an increased evaluation for his service-connected 
psychiatric disability, the original claim on appeal sought 
an evaluation in excess of 10 percent for this disorder.  
Thereafter, a September 1996 rating decision increased the 
evaluation to 30 percent, effective from September 30, 1995.  
The veteran has continued the appeal.  The Board further 
notes that since the veteran originally indicated 
disagreement with the initial rating for this disorder, 
consideration must be given to entitlement to an evaluation 
in excess of 30 percent from the effective date of service 
connection (September 30, 1995) pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).

In addition, the Board notes that the rating criteria for 
this disability were changed effective November 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Finally, the Board notes that while the claims file reflects 
that the veteran filed a notice of disagreement in January 
1996 with the January 1996 rating decision's denial of 
service connection for left eye strabismus, and that the RO 
again denied service connection for this disability in a 
rating decision in May 1999, the claims file does not reveal 
that the RO ever furnished the veteran with a statement of 
the case regarding this claim.  Accordingly, while the Board 
has jurisdiction of this matter, it is required to remand 
this issue for the issuance of a statement of the case.  
Malincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  From September 30, 1995 to November 6, 1996, the 
veteran's adjustment disorder, panic disorder with 
agoraphobia was manifested by symptoms in an unexceptional 
disability picture that were not productive of considerable 
social and industrial impairment.

2.  From November 7, 1996, the veteran's adjustment disorder, 
panic disorder with agoraphobia was manifested by symptoms in 
an unexceptional disability picture that were productive of 
considerable but not severe or total occupational and social 
impairment; a 50 percent evaluation from November 7, 1996 is 
only available under the "old" rating criteria, and 
therefore the "old" criteria are more favorable than the 
"new."


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for adjustment disorder, panic disorder with agoraphobia for 
the period of September 30, 1995 to November 6, 1996, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.132, Diagnostic Code 9400 
(effective from February 3, 1988 to November 6, 1996).

2.  The criteria for an evaluation of 50 percent, but not 
greater, for adjustment disorder, panic disorder with 
agoraphobia from November 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9400 (2000), 4.132, Diagnostic Code 
9400 (effective from February 3, 1988 to November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (to be codified at 
38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
adjustment disorder, panic disorder with agoraphobia, 
evaluated as 10 percent disabling, in a rating decision of 
January 1996, based on evidence which included service 
medical records and Department of Veterans Affairs (VA) 
medical examination. 

Service medical records were found to indicate that there was 
an in-service diagnosis of simple phobia since 1987 and that 
there was a diagnosis of panic disorder and simple phobia in 
March 1994 followed by further treatment for this condition 
in December 1994.

VA mental disorders examination in December 1995 was noted to 
reveal the veteran's report of frustration with his treatment 
by the military.  As a result, he experienced insomnia, had 
difficulty with concentration, tired easily, and had a main 
affect of anger.  While he had lost interest in things he 
formerly enjoyed, he denied feeling particularly depressed.  
He further reported that episodes of anxiety were 
characterized by a feeling of tremulousness, increased heart 
rate, sweaty palms, tingling in his feet, and a feeling of 
apprehension and dread.  These feelings were reportedly most 
always precipitated by being in what the veteran referred to 
as "tight situations" such as small rooms and elevators.  
No unusual kinetic behavior was demonstrated at this time, 
mood was pleasant and cooperative, affect was appropriate to 
the situation, and there was no evidence of sadness, tearing, 
anger or irritability.  The examiner did summarize, however, 
that the veteran continued to be symptomatic.  It was also 
noted that he had some symptoms of agoraphobia, adjustment 
disorder with both depression and anxiety, and that this 
appeared to be directly related to the circumstances of his 
separation from the military.  

Axis I diagnoses were indicated to be panic disorder with 
agoraphobia and adjustment disorder, with mixed anxiety and 
depressed mood.  The examiner assigned the veteran a global 
assessment of functioning (GAF) scale score of 60, for 
moderate difficulty in social and occupational functioning on 
the basis of the veteran's panic disorder and agoraphobia, 
and a GAF of 52 on the basis of his adjustment disorder with 
depression and anxiety, each of which were considered to be 
service connected.  

A GAF scale score of 51 to 60 reflects an assessment of 
"moderate difficulty in social, occupational, or school 
functioning."  Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (1994) (DSM-IV), as cited in Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

At the time of original service connection in January 1996, 
the RO determined that the veteran's then-current symptoms 
revealed anxiety or other emotional tension producing a mild 
but not definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people or 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.

Private hospital records from November 27, 1996 reflect the 
veteran's admission for reports of rapid heart beat and chest 
pain and pressure while playing basketball.  A review of 
symptoms was found to be positive for dyspnea, anxiety, 
racing pulse, and sharp chest pain.

VA mental disorders examination in July 1997 revealed that 
the veteran reported intermittent episodes of feelings of 
dizziness and panic, described as dyspnea, heart 
palpitations, and chest pain.  He also related symptoms of 
anticipatory anxiety, mostly related to feelings of stress, 
confinement and certain other activities.  

The veteran related that he was currently an assistant 
athletic director at F. Naval Air Station, and that he had 
had to miss work secondary to chest pain and panic symptoms.  
The veteran reported difficulty with sports activities even 
though he was supposed to be an athletic director, noting 
difficulty with social situations.  At this time, the veteran 
was divorced and denied any significant other, and that he 
also had feelings of low mood and decreased appetite, 
decreased energy and feelings of nervousness and anxiousness.  

Mental status examination revealed that the veteran was 
mildly anxious and that his affect was appropriate.  Thought 
processes were indicated to be coherent, but the veteran was 
noted to have some difficulty with concentration.  His 
insight and judgment were found to seem at least fair.  

Axis I diagnoses were indicated to be panic disorder with 
agoraphobia and dysthymia versus adjustment disorder, with 
mixed features, most likely secondary to the veteran's panic 
symptomatology.  The examiner assigned a GAF of 55 to 60, 
noting that the veteran was able to function at times in a 
fully appropriate manner and had previously had social and 
occupational functioning in a fairly appropriate range.  The 
examiner went on to note that the veteran did, however, have 
episodes that were fairly problematic in his need to minimize 
socialization, and his probable inability to use his 
industrial capabilities to their capacities, due to his panic 
symptoms.  In his assessment, the examiner indicated that the 
veteran gave a fairly consistent history of his panic 
disorder, noting that treatment seemed to be mildly effective 
and the importance of an effective environment.  It was 
believed that any disruption in the veteran's current 
industrial environment would likely cause a significant 
exacerbation, and as time went by, the veteran would likely 
become increasingly depressed about the inability to use his 
capabilities.  

The examiner concluded that the veteran would experience 
intermittent difficulties with his ability to socially adapt 
to new relationships and new situations, and that he would 
have difficulty with nonconstructive criticism by employers, 
bosses or supervisors.  Unfortunately, the examiner believed 
that there would be times when the veteran would miss time 
from work due to either panic symptoms or anticipatory 
anxiety of panic symptoms occurring.

Private medical records for the period of July 1997 to June 
1998 reflect that in July 1997, the veteran was treated in 
the emergency room for reported symptoms of chest pain and 
anxiety, and the assessment was tobacco use.  In November 
1997, it was noted that the veteran had been treated 
previously at the emergency room complaining of chest and arm 
pain, and there was a diagnosis of anxiety attack at the time 
of the previous treatment.  He currently described continuous 
anxiety which he attributed to his pending case for increased 
disability before the VA.  It was also noted that he 
continued to complain of multiple vague somatic complaints 
including chest pressure and tightness.  Demeanor was found 
to be relatively anxious.  The assessment was anxiety 
disorder.  Multiple somatic complaints were also related at 
the time of further consultation in December 1997, at which 
time the diagnosis again included anxiety disorder.  In 
January 1998, the veteran returned for additional 
consultation for his anxiety disorder which was now noted to 
be fairly quiescent.  Phobias were noted to include close 
spaces and bridges, and at the end of the month, the veteran 
also complained of a major headache.  In April 1998, anxiety 
attacks were noted by history only.  In May 1998, the veteran 
complained of a right-sided headache.  The veteran was noted 
to be somewhat anxious and the assessment included cluster 
headache.  

VA mental disorders examination in June 1998 revealed the 
veteran's report of difficulty with small confined spaces and 
going over bridges or through tunnels.  He was also concerned 
about having a panic or vertigo attack while driving, and 
that he would periodically feel like he was having a heart 
attack, even though intellectually he knew he was not having 
one.  While the veteran reported having acquaintances, he 
indicated that he did want to make good friends because of 
his desire to move away from his current residence to the Bay 
Area.  He noted that he currently worked as a recreation 
sports director on a full time basis for the Navy, and that 
he also worked part time on an on-call basis as a camera 
monitor for a casino.  The veteran also reported that anxiety 
attacks had caused him to withdraw his full time status in 
this position.

Mental status examination revealed normal affect and the 
veteran denied being depressed.  The veteran further reported 
that he was generally happy, although he did report a sleep 
problem.  He also related that he had difficulty getting to 
sleep and that he would often awaken feeling anxious.  He 
again noted panic attacks associated with tunnels and 
heights, with such anticipatory symptoms as tingling fingers, 
rapid heart beat, perspiration, and hyperventilation, and 
indicated that he responded to stress with excess anxiety and 
some anger.  The Axis I diagnosis was noted to be multiple 
phobias associated with anxiety when facing one of the feared 
items.  The veteran's stressors were noted to be frequent 
episodes of severe anxiety which were indicated to restrict 
the veteran industrially and socially.  The examiner assigned 
the veteran a GAF of 55 to 60 for moderate work problems, 
moderate social limitations and moderate mental problems that 
were indicated to incapacitate the veteran intermittently.  
The examiner recommended a change in the veteran's 
medication.

Private medical records for the period of June to September 
1998 reflect that in June 1998, the veteran was examined for 
anxiety and ongoing cluster headache.  Physical examination 
revealed the veteran to be anxious, but non-focal, and the 
assessment included a chronic anxiety disorder and cluster 
headaches.  In August 1998, the veteran complained of chronic 
left shoulder problem.  He also noted a past history of a 
chronic anxiety disorder and complained of a frequent panic 
disorder, which was currently noted to be quiescent.  
Neuropsychiatric review at this time was noted to be positive 
for anxiety, but that there was no depression.  In a 
September 1998 report, the veteran's claustrophobia and panic 
attacks were included in the section related to past medical 
history.

VA mental disorders examination in January 1999 revealed that 
the veteran believed that he was currently unable to meet the 
ordinary demands of his position and that he had to 
occasionally leave his work with anxiety and panic feelings.  
He indicated that his panic attacks would occur "nearly 
every day," and he described the various symptoms that would 
accompany each episode.  Mental status examination revealed 
that the veteran was mildly anxious but that his behavior was 
appropriate.  This mild to moderate anxiety was not found to 
affect his ability to communicate and thought processes were 
considered to be intact.  There was no evidence of cognitive 
deficits and insight and judgment appeared to be intact.  The 
Axis I diagnosis was panic disorder with agoraphobia and 
adjustment disorder with mixed anxiety and depression.  The 
veteran was assigned a GAF of 55 to 60 for moderate symptoms, 
however, the examiner indicated that the veteran was able to 
maintain his current occupation and to meet his needs for 
ordinary living.  It was the examiner's opinion that the 
veteran met the criteria for a panic disorder with 
agoraphobia and also claustrophobia as noted in the reports.  
It was also noted that the veteran had generalized anxiety 
symptoms between the episodes of panic as an adjustment 
disorder.  The veteran's condition was found to have not 
changed appreciably since the previous examiner's opinions.

In a witness statement from June 1999, a witness indicates 
that she had known the veteran since January or February 
1994, and that she had knowledge of some of the veteran's 
medical problems as she worked at the hospital where the 
veteran had received treatment for complaints of chest pain.  
She also was aware that there had been a diagnosis of panic 
attack as a result of which the veteran was unable to drive 
by himself due to the possibility of an occurrence of an 
episode of this condition.  She personally witnessed the 
veteran experience such an episode in early 1997.  

At the veteran's personal hearing in June 1999, the veteran 
testified that he currently worked at the F. Naval Air 
Station (transcript (T.) at p. 2).  When asked whether the 
veteran's panic attacks affected his ability to work a 40-
hour week, the veteran indicated that quite frequently he 
would have attacks that would require him to go to an area 
where he could be alone or just leave (T. at p. 3).  He could 
not give an exact number of times that this had happened (T. 
at p. 3).  The veteran indicated that he was hit by an attack 
earlier in the day when a gust of wind pushed his car while 
he was driving along the freeway (T. at p. 6).  Sometimes a 
particular attack would last between 15 and 20 seconds, and 
sometimes for as much as half a day (T. at p. 6).  Later, the 
veteran stated that he would sometimes experience two or 
three attacks in a week, and then sometimes go two weeks 
without having one (T. at p. 8).  The most he had in a week 
would be five and the least was zero, and the veteran noted 
that while he had not lost any time from work lately, in the 
past, he would lose about five or six days over a three month 
period (T. at p. 8).  The veteran asserted that he believed 
he should be evaluated at 70 percent because he wanted to 
live closer to his family (T. at p. 10).


II.  Rating Criteria and Analysis

The veteran's service-connected adjustment disorder, panic 
disorder with agoraphobia has been evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.132, Diagnostic Code 
9400, under the "old" rating criteria for neuropsychiatric 
disabilities (effective prior to November 7, 1996), and also 
under the "new" criteria for neuropsychiatric disabilities 
which took effect during the pendency of this appeal (on 
November 7, 1996).  The "old" criteria direct that a 30 
percent evaluation is warranted if there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where the 
initiative, flexibility, efficiency and reliability levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment.  38 C.F.R. Part 4, 
Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9400.  
Hence, the older rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9400.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

With respect to the evidence of record prior to November 7, 
1996, the Board first notes that December 1995 VA mental 
disorders examination revealed that while the veteran had 
lost interest in things he formerly enjoyed, he denied 
feeling particularly depressed, and further noted that 
episodes of anxiety were reportedly most always precipitated 
by being in what the veteran referred to as "tight 
situations" such as small rooms and elevators.  No unusual 
kinetic behavior was demonstrated at this time, mood was 
pleasant and cooperative, affect was appropriate to the 
situation, and there was no evidence of sadness, tearing, 
anger or irritability.  The examiner did summarize, however, 
that the veteran continued to be symptomatic and concluded 
that the veteran's symptoms were productive of moderate 
industrial and social impairment.  There are no clinical 
records for the period of September 1995 to November 6, 1996 
available and there is no assertion on the part of the 
veteran that there are any additional records available.  
Thus, while the Board agrees that the December 1995 VA 
findings of moderate impairment were indicative of disability 
that was definite, i.e., moderately large in degree, it does 
not find that the veteran's ability to establish or maintain 
effective or favorable relationships with people during this 
period was considerably impaired and that reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  

Clearly, the findings during the period of September 30, 1995 
to November 6, 1996 do not meet the type of severe 
occupational and social impairment warranted for a 70 percent 
rating, or total occupational and social impairment warranted 
for a 100 percent rating, under the "old" criteria.

On the other hand, from November 7, 1996, the Board is 
permitted to apply both the "old" and "new" criteria, and 
apply the criteria that is most favorable, and in this 
regard, the Board initially observes that beginning with a VA 
mental disorders examination in July 1997, there is evidence 
that in his position as an assistant athletic director at F. 
Naval Air Station, the veteran related a record of missing 
work secondary to chest pain and panic symptoms, and that the 
veteran reported difficulty with sports activities even 
though he was supposed to be an athletic director, also 
noting difficulty with social situations.  The July 1997 VA 
examiner went on to comment that there would be times when 
the veteran would miss time from work due to either panic 
symptoms or anticipatory anxiety of panic symptoms occurring.  

Private medical records then document treatment in an 
emergency room for reported symptoms of chest pain and 
anxiety in July 1997, treatment for chest and arm pain in 
November 1997, at which time the veteran described continuous 
anxiety, and treatment for multiple somatic complaints in 
December 1997, at which time the diagnosis again included 
anxiety disorder.  In January 1998, while the veteran's 
anxiety disorder was now noted to be fairly quiescent, June 
1998 VA mental examination revealed that the veteran's 
anxiety attacks had caused him to withdraw his full time 
status with respect to a position with an identified casino.  
In addition, it was noted that the veteran's stressors were 
frequent episodes of severe anxiety which restricted the 
veteran industrially and socially, and the veteran's moderate 
work problems, moderate social limitations and moderate 
mental problems were indicated to incapacitate the veteran 
intermittently.

Similarly, private medical records for the period of June to 
September 1998 reflect that the veteran was examined for 
anxiety in June 1998, and that in August 1998 he complained 
of a frequent panic disorder (although it was currently 
reported to be quiescent, neuropsychiatric review at this 
time was noted to be positive for anxiety, but not 
depression).  Moreover, VA mental disorders examination in 
January 1999 revealed that the veteran believed that he was 
currently unable to meet the ordinary demands of his position 
and that he had to occasionally leave his work with anxiety 
and panic feelings, noting that his panic attacks would occur 
nearly every day. 

Consequently, while the evidence of almost daily panic 
attacks and severe anxiety that are intermittently 
incapacitating and have caused a disruption in employment 
both at the Naval Air Station and at an unidentified casino 
may not be sufficiently accompanied by other enumerated 
criteria for a 50 percent evaluation under the "new" 
criteria such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing effective work and 
social relationships, giving the veteran the benefit of the 
doubt, the Board does find that the frequency and severity of 
the veteran's anxiety and attacks since November 1996, and 
their industrial impact more nearly approximate considerable 
social and industrial impairment and a 50 percent rating from 
November 7, 1996.

Clearly, the evidence since November 1996 does not constitute 
severe or total social and industrial impairment for a higher 
rating under either the "old" or "new" rating criteria.  
With respect to the "new" criteria, as noted above, while 
the frequency of attacks and their severity has been shown, 
the veteran has demonstrated few, if any, of the remaining 
criteria necessary for a higher evaluation.  For example, 
under the "new" criteria, a 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships.  Thus, even conceding that 
the evidence of record is demonstrative of near-continuous 
panic or depression (the veteran's most recent statement by 
way of medical history refers to attacks nearly every day) 
and difficulty in adapting to stressful circumstances, with a 
lack of evidence of suicidal ideation, illogical, obscure, or 
irrelevant speech, spatial disorientation, obsessional 
rituals, unprovoked irritability or violence, and neglect of 
personal appearance and hygiene, a preponderance of the 
evidence is against entitlement to a 70 percent evaluation 
under the "new" criteria.  

As for the "old" criteria, the Board notes that a 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  In this regard, while the almost daily panic 
attacks and severe anxiety that are intermittently 
incapacitating may have permitted the Board to find 
considerable social and industrial impairment, in the face of 
overall findings of symptoms commensurate with a GAF of 55 to 
60 and moderate social and industrial impairment by way of VA 
examination in July 1997, June 1998 and January 1999, the 
preponderance of the evidence of record is against a finding 
that the veteran's symptoms since November 1996 were 
consistent with the severe overall industrial and social 
impairment required for a 70 percent evaluation under the 
"old" criteria.  

In addition, with respect to both the "old" and the "new" 
criteria, in the face of his disability, the veteran has 
apparently maintained at least some level of social 
interaction as evidence by contact with his daughter and 
friends or acquaintances, and this is also not reflective of 
severe or total social impairment.  Likewise, the veteran's 
ability to continue full time employment and part time 
employment with another employer is also not consistent with 
severe or total industrial impairment.

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are demonstrated.  Under the "old" criteria, 
a 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment, and at no time were the 
veteran's symptoms of such magnitude as to be consistent with 
virtual isolation, total incapacitating symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9400. 

Finally, as to the entire period since September 30, 1995, 
the Board does not find that the veteran's psychiatric 
disability warrants a higher rating under 38 C.F.R. 
§ 3.321(b).  As to the disability picture presented, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's adjustment disorder, panic disorder with 
agoraphobia for the period of September 30, 1995 to November 
6, 1996, is denied.

Entitlement to a 50 percent evaluation for adjustment 
disorder, panic disorder with agoraphobia from November 7, 
1996, is granted, subject to the legal criteria governing 
payment of monetary benefits.


REMAND

As was noted previously, while the claims file reflects that 
the veteran filed a notice of disagreement in January 1996 
with the January 1996 rating decision's denial of service 
connection for left eye strabismus, and that the RO again 
denied service connection for this disability in a rating 
decision in May 1999, the claims file does not reveal that 
the RO ever furnished the veteran with a statement of the 
case regarding this claim.  Accordingly, while the Board has 
jurisdiction of this matter, it is required to remand this 
issue for the issuance of a statement of the case.  Malincon 
v. West, 12 Vet. App. 238 (1999).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in January 1996 
as to the issue of entitlement to service connection for left 
eye strabismus, the Board is required to remand this claim 
for issuance of an appropriate statement of the case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his left eye 
strabismus or any other eye disorder.  
Any medical records other than those now 
on file pertaining to any eye disability 
should be obtained and associated with 
the claims folder.

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a statement of the case with 
respect to the issue of entitlement to 
service connection for left eye 
strabismus, and given the opportunity to 
respond thereto.  

4.  The RO is reminded that any statement 
of the case issued with respect to the 
veteran's claim for service connection 
for left eye strabismus must contain all 
applicable laws and regulations, and the 
appellant must be advised of the time in 
which to perfect his appeal.  The 
appellant is admonished that the Board 
will not consider this claim without the 
filing of a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



